            Case 2:20-cv-01540-RFB-NJK Document 7 Filed 10/09/20 Page 1 of 1




 1
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5
                                        DISTRICT OF NEVADA
 6
 7   NELSON DIAZ,
                                                             Case No.: 2:20-cv-01540-RFB-NJK
 8           Plaintiff(s),
                                                                            Order
 9   v.
10   HOBBY LOBBY STORES, INC.,
11           Defendant(s).
12          To date, the parties have not filed a stipulated discovery plan as required by Local Rule 26-
13 1(a). The parties are hereby ORDERED to file, no later than October 16, 2020, either (1) a joint
14 proposed discovery plan; or (2) a status report explaining why a proposed discovery plan should
15 not be filed at this time.
16          IT IS SO ORDERED.
17          Dated: October 9, 2020
18                                                                ______________________________
                                                                  Nancy J. Koppe
19                                                                United States Magistrate Judge
20
21
22
23
24
25
26
27
28

                                                     1
